Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) made and entered into this January 22,
2013 by and between CARL W. HULL (the “Consultant”) and HOLOGIC, INC., 35 Crosby
Drive, Bedford, MA 01730 (the “Company”).

RECITALS

WHEREAS, the Company is engaged in the business, among others, of developing,
manufacturing and distributing medical device and diagnostic products and
systems;

WHEREAS, effective as of February 15, 2013, the Consultant completed his term as
an employee of the Company, and the Company seeks to retain him as an
independent consultant upon and subject to the terms and conditions of this
Agreement;

WHEREAS, the Company and Consultant are parties to an Employee Intellectual
Property Rights and Non-Solicitation Agreement, effective as of July 10, 2012
(in its entirety the “Intellectual Property Agreement”), the terms of which
shall survive execution of this Agreement; and

WHEREAS, the Company and Consultant are parties to a Separation and Release
Agreement, executed of even date herewith (the “Separation Agreement”), the
terms of which shall survive execution of this Agreement.

AGREEMENT

Now, therefore, in consideration of the foregoing Recitals and the mutual
promises and covenants contained herein and each act done pursuant thereto, the
parties hereby agree as follows:

1. Term. Unless sooner terminated by either the Company or Consultant by
providing seven (7) days written notice to the other in accordance with
Section 7, or extended by mutual written agreement of the parties, the term of
this Agreement shall commence effective as of February 16, 2013 (the “Effective
Date”) and shall continue until August 15, 2013 (the “Term”), unless terminated
earlier in accordance with Section 7.

2. Consulting Services. Company hereby engages Consultant to serve as a
consultant to Company, and Consultant hereby accepts such engagement, all in
accordance with and subject to the terms and conditions contained herein. The
Consultant hereby agrees to consult with Company on strategic and operational
issues related to the Company’s diagnostic business as may be reasonably
requested by the Company (“Services”), provided that he shall be available for
at least one day per week, unless otherwise agreed to by the parties. The
Consultant shall perform the Services in a professional and businesslike manner,
and within guidelines established by Company, and the Consultant shall comply
with all applicable laws. The Consultant shall exercise



--------------------------------------------------------------------------------

diligence and shall devote such time and effort as is required to properly and
timely perform the Services; provided, however, that reasonable time for
personal, business and professional activities of the Consultant shall be
permitted.

3. Consulting Fee. Company shall pay Consultant a daily consultant fee equal to
$2,900 for each day Services are provided and it being understood that
Consultant is entitled to be paid a daily consultant fee for each day his
services are requested by the Company. Company shall pay Consultant for a
minimum of one day per week during the Term. Consultant shall provide Company
with all documentation and other records as reasonably requested by Company
concerning the Services rendered. The foregoing provisions shall not be deemed
to require Consultant to maintain or provide an hourly record of his Services
rendered.

4. Return of Company Property. Upon expiration of the Term, Consultant agrees to
return to the Company all Company documents (and all copies thereof) and other
Company property which Consultant has had in his possession at any time,
including, but not limited to, Company files, notes, computers, printers, cell
phones, printers, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers), credit cards, entry cards,
identification badges and keys; and, any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).

5. Proprietary Information Obligations. Both during and after the Term,
Consultant will refrain from any use or disclosure of the Company’s proprietary
or confidential information or materials. In addition, Consultant hereby
acknowledges and agrees not to use or disclose any confidential or proprietary
information of the Company without prior written authorization from a duly
authorized representative of the Company other than for the purposes of
providing Services hereunder.

6. Independent Contractor. It is expressly understood by the parties hereto that
the Consultant shall be an independent contractor and not an employee of
Company. Consultant shall not be an agent of Company and shall have no authority
to act for or bind Company and shall not represent such authority to third
parties. Company shall have no control over or right to control or direct the
business of the Consultant or the manner in which the Consultant approaches and
performs the Services, except as provided in Section 2 above. As an independent
contractor, the Consultant specifically understands that Consultant shall not be
treated as an employee of Company for purposes of employee benefits, social
security benefits and taxes, any other employment taxes, or unemployment and
worker’s compensation benefits. The Consultant shall be liable for any and all
Federal and state income and employment taxes and worker’s compensation
insurance. Company shall treat the Consultant as an independent contractor for
purposes of filing any information returns which may be required pursuant to the
Internal Revenue Code of 1986, as amended, or any state or local tax law.

7. Termination. This Agreement may be terminated by either party, with or
without cause, by providing seven (7) days written notice to the other party.
This



--------------------------------------------------------------------------------

Agreement shall automatically terminate upon the death or substantial physical
and/or mental incapacitation of the Consultant. Upon termination, the obligation
for payment of unearned consulting fees shall cease.

8. Notices. Any and all notices or other communications required or permitted to
be given in connection with this Agreement shall be in writing (or in the form
of a facsimile or electronic transmission) addressed as provided below and shall
be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail with
receipt confirmed, (iii) delivered by overnight courier service with confirmed
receipt or (iv) mailed by first class U.S. mail, postage prepaid and registered
or certified, return receipt requested:

If to the Company send c/o Hologic, Inc. at:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attention: David Brady, Senior Vice President

Facsimile No: (781) 280-0674

Email Address: dbrady@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Carl W. Hull

with a copy to:

James L. Morris

Rutan & Tucker, LLP

611 Anton Blvd., Suite 1400

Costa Mesa, CA 92626

E-Mail Address: JMorris@rutan.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 8 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.



--------------------------------------------------------------------------------

9. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach. In the event any provision of
this Agreement is found to be invalid or unenforceable, it may be severed from
the Agreement and the remaining provisions of the Agreement shall continue to be
binding and effective, unless by reason of such partial invalidity or
unenforceability, this Agreement fails its essential purpose.

10. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the provision of consulting services to the Company by the
Consultant and supersedes any prior or contemporaneous discussions,
understandings and agreements between the parties respecting the subject matter
hereof. This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought to be charged. The Separation
Agreement or Intellectual Property Agreement, as amended herein, shall survive
the execution of this Agreement, but in the event of any irreconcilable
inconsistency between the terms of the Separation Agreement and this Agreement,
then this Agreement shall control.

11. Binding Agreement and Governing Law. This Agreement may not be assigned by
the Company or the Consultant without the prior written consent of the other
party. This Agreement shall be binding upon and shall inure to the benefit of
the parties and their permitted successors and permitted assigns and shall be
construed in accordance with and governed by the laws of the Commonwealth of
California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

/s/ Carl W. Hull

Carl W. Hull

 

HOLOGIC, INC. By:  

/s/ Mark J. Casey

Name:   Mark J. Casey Title:  

Chief Administrative Officer, Senior Vice President, General Counsel